COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


BOYS & GIRLS CLUBS OF EL
PASO/SANDRA CISNEROS,


                          Appellant/Cross-Appellee,

v.

SANDRA CISNEROS/BOYS & GIRLS
CLUBS OF EL PASO,


                          Appellee/Cross-Appellant.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00338-CV

Appeal from the
 
346th District Court 

of El Paso County, Texas 

(TC#2006-644) 




MEMORANDUM OPINION

	Pending before the Court is a joint motion to set aside the trial court's judgment and remand
for entry of an agreed judgment pursuant to Tex. R. App. P. 42.1(a)(2)(B). The motion is granted.
We therefore set aside the trial court's judgment without regard to the merits and remand the cause
to the trial court for rendition of judgment in accordance with the parties' agreement. We further
order costs be assessed against the party incurring same.

						GUADALUPE RIVERA, Justice
January 8, 2009

Before Chew, C.J., McClure, and Rivera, JJ.